DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-12 and 21 along with newly added claims 23-26 in the reply filed on April 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The U.S. Patent and Trademark Office has received a certified copy of the priority document, JP 2016-192716, filed on July 17, 2019, from the World Intellectual Property Organization.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “3” has been used to designate both a “stage” in paragraph [0015] and a “light source” (twice) in paragraph [0033]. Examiner believes “light source” (twice) in paragraph [0033] should be reference character “5”. 


Specification
The disclosure is objected to because of the following informalities:
The Reference Signs List in paragraph [0082] is missing a number of reference elements including “2b”, “3”, “3a”, “8”, “12”, “13”, “15”, “S”, and “L”.
Appropriate correction is required.

Manner of Making Amendments to Patent Applications
The status identifiers for claims 13-20, and 22 should be “(Withdrawn)” and not “(Currently Amended)”. See 37 C.F.R. 1.121(c) and MPEP 714(II)(C)(A). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The “station server”, “terminal”, and “cloud server is configured to analyze sample data” of claims 1-4 and 25-26 lack written description, as required by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the software or algorithms used to control the claimed invention are not described. The specification must contain a written description of the invention in full, clear, concise, and exact terms as to enable any person skilled in the art to make and use the invention.
The “station server”, “user terminal”, and “cloud server is configured to analyze sample data” of claims 1-4 and 25-26 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, since the software or algorithms controlling the “station server”, “user terminal”, and “cloud server is configured to analyze sample data” are not distinctly claimed. Therefore, the terms “station server”, “user terminal”, and “cloud server is configured to analyze sample data” are indefinite.
Claims 2-12, 21, and 23-26 all depend from claim 1, which is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (JP 2006/174764) in view of Yamamoto (US 2014/0126049) and Sieckmann (GB 2512793).
Regarding claim 1, Kawasaki discloses a culture observation system (abstract) comprising: an observation device (abstract) that is disposed in an incubator (paragraph [0004]-[0005] or Figs. 1-5, element 1) and that is used to observe a sample in a culture container (Figs. 1-5, elements 11, “petri dish”); station server (paragraph [0027], “personal computer”) that is disposed outside the incubator (paragraph [0004]-[0005] or Figs. 1-5, element 1) and that receives information (Figs. 1-5) from the observation device (abstract); wherein the observation device (abstract) includes: a light source unit (paragraph [0026], “light source” or Fig. 1, element 5) for emitting illumination light from below the sample to thereabove (Fig. 1), said sample (Fig. 1, elements 10) being accommodated in the container (Figs. 1-5, elements 11, “petri dish”) formed of an optically transparent material (according to Figs. 1-5, light passes through element 11, “petri dish”); and an image acquisition unit (Figs. 1-5, elements 3b and 6, together) for acquiring, below the sample (Figs. 1-5), an image of transmitted light (claim 11) that has passed through the sample (Figs. 1-5) as a result of the illumination light emitted from the light source unit (paragraph [0026], “light source” or Fig. 1, element 5) being reflected above the sample (Figs. 1-5, element 3d), wherein the image acquisition unit (Figs. 1-5, elements 3b and 6, together) includes an objective lens (Figs. 1-5, element 3b) for collecting transmitted light that has passed through the sample (Figs. 1-5), and wherein the light source unit emits illumination light (paragraph [0026], “light source” or Fig. 1, element 5) to above the sample (Figs. 1-5).
Assuming arguendo that Kawasaki does not disclose the limitation “container formed of an optically transparent material”, it would have been obvious to one skilled in the art before the 
Kawasaki does not disclose a terminal for transmitting and receiving information to and from the station server; wherein the light source unit emits illumination light from radially outward of the objective lens; and, a station server that transmits information to and from the observation device.
Yamamoto discloses wherein the light source unit (Fig. 4, element 26) emits illumination light from radially outward (Fig. 4, elements 26a) of the objective lens (Fig. 1, element 60).
In the analogous art of brightfield and darkfield lighting in microscopes, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of Kawasaki with the light source of Yamamoto in order to provide a darkfield light source (Yamamoto, paragraph [0033]).
Kawasaki in view of Yamamoto does not disclose a terminal for transmitting and receiving information to and from the station server.
Sieckmann discloses a terminal for transmitting and receiving information (claim 25).
In the analogous art of microscopes that convey information wirelessly, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of Kawasaki with the terminal of Sieckmann	in order to control the observation device wirelessly and obtain data from the microscope, as well as to be able to communicate and exchange data as needed with other people (Sieckmann, page 1).
Regarding the functional limitation, “[a station server] that transmits information to and from the observation device”, Kawasaki in view of Yamamoto and Sieckmann discloses all the 
Regarding claim 2, Kawasaki discloses the station server (paragraph [0027], “personal computer”).
Sieckmann discloses that the terminal (claim 25) transmits and receives information via a cloud server (page 14, first paragraph).
Regarding the limitation that “the station server and the terminal transmit and receive information via a cloud server” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 3, Kawasaki discloses the station server (paragraph [0027], “personal computer”).
Sieckmann discloses the cloud server (page 14, first paragraph), the terminal (claim 25), and instruction from the terminal (page 8).
Regarding the limitation, “transmission and reception of information from the station server to the cloud server are performed according to each instruction from the terminal” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 4, Kawasaki discloses the station server (paragraph [0027], “personal computer”).
Sieckmann discloses the cloud server (page 14, first paragraph) and transmission and reception of information are automatically performed at predetermined intervals and/or for predetermined image data (page 8, first paragraph, “predetermined time cycle”).

Regarding claim 5, Yamamoto discloses that the light source unit (Fig. 4, element 26) can emit illumination light from different positions in the radial direction (Fig. 4, elements 26a) of the objective lens (Fig. 1, element 60).
Regarding claim 6, Yamamoto discloses that the light source unit (Fig. 4, element 26) can emit illumination light from different positions in the circumferential direction (Fig. 4, elements 26a) of the objective lens (Fig. 1, element 60).
Regarding claim 7, Yamamoto discloses that the light source unit (Fig. 4, element 26) includes a plurality of light sources (Fig. 4, elements 26a) that are arrayed around (Fig. 1, element 23) the objective lens (Fig. 1, element 61) and that can be lit up independently (paragraphs [0041]-[0042], “red”, “green”, “blue”, and “white”).
Regarding claim 10, Kawasaki discloses that the illumination light is reflected by a reflecting member disposed above the sample (Figs. 1-5, element 3d).
Regarding claim 21, Yamamoto discloses that the light source unit (Fig. 4, element 26) includes a plurality of light sources (Figs. 4, elements 26a) that are arrayed around (Fig. 1, element 23) the objective lens (Fig. 1, element 61) and that can be lit up independently (paragraphs [0041]-[0042], “red”, “green”, “blue”, and “white”).
Regarding claim 23, Kawasaki discloses that the information comprises sample data (paragraph [0029], “electrical signal”).
claim 24, Kawasaki discloses that the sample data comprises at least one of image data (paragraph [0029], “electrical signal”) and image analysis data (paragraph [0029], “image processing”), project data, operation information log data, task information log data, culture information data, and culture environmental data.
Regarding claim 25, Kawasaki discloses that the station server (paragraph [0027], “personal computer”) comprises a display (paragraph [0029], “monitor”) to display the image data (paragraph [0029], “electrical signal”) and at least one of the image analysis data (paragraph [0029], “image processing”), the project data, the operation information log data, the task information log data, the culture information data, and the culture environmental data.
	Sieckmann discloses that the terminal (claim 25) comprises a display (page 15, 3rd paragraph) to display the image data (page 12, bulleted list) and at least one of the image data analysis (page 26, mid-lower paragraph on page), the project data, the operation information log data (page 24, middle bulleted list), the task information log data (page 28, last paragraph), the culture information data, and the culture environmental data.
	Regarding claim 26, Kawasaki discloses the station server (paragraph [0027], “personal computer”).
Sieckmann discloses that the cloud server (page 12, bulleted list, “memory cloud”) is configured to analyze sample data (page 26, mid-lower paragraph on page).
Regarding the limitation “uploaded from the station server” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (JP 2006/174764) in view of Yamamoto (US 2014/0126049) and Sieckmann (GB 2512793) as applied to claims 1-7, 10, 21, and 23-26 above, further in view of Shimada (JP 2011/008188).
Regarding claim 8, Kawasaki discloses that the light source unit (paragraph [0026], “light source” or Fig. 1, element 5) is disposed below the sample (Figs. 1-5) and a light-blocking member having an opening (Figs. 1-4, element 9, “phase plate”).
Yamamoto discloses the light sources (Fig. 4, elements 26a).
Regarding the limitation “of the illumination light from the light sources, transmits only illumination light from a particular radial position”, it is inherent that a darkfield stop would block some illumination light from a particular radial position, while other radial positions remain open.
Assuming arguendo that Kawasaki does not disclose the limitation “a light-blocking member having an opening that, of the illumination light from the light sources, transmits only illumination light from a particular radial position”, Shimada discloses this limitation (Fig. 1, element 432, “blocking plate”).
In the analogous art of optical microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of Kawasaki in view of Yamamoto with the blocking plate of Shimada in order to restrict the beam of light so that only certain angles of light can pass through the blocking plate to image the sample for use in darkfield microscopy.
Regarding claim 9, Kawasaki discloses the light source unit (paragraph [0026], “light source” or Fig. 1, element 5).
Shimada discloses a diffusing plate for diffusing illumination light (Fig. 1, element 45).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (JP 2006/174764) in view of Yamamoto (US 2014/0126049) and Sieckmann (GB 2512793) as applied to claims 1-7, 10, 21, and 23-26 above, further in view of Lanni (US 4,621,911).
Regarding claim 11, Kawasaki discloses a sample (Figs. 1-5, element 10).
Kawasaki does not disclose that the sample is immersed in a solution, and the illumination light is reflected at an upper liquid surface of the solution.
Lanni discloses that the sample (Fig. 6, element 50) is immersed in a solution (Fig. 6, element 52, “liquid”).
	Regarding the limitation “the illumination light is reflected at an upper liquid surface of the solution”, it would have been obvious to one skilled in the art before the effective filing date to use the culture observation system of Kawasaki in view of Yamamoto and Sieckmann, further in view of Lanni with the property of total internal reflection of liquid solutions in order to obtain light that would image the sample (Fig. 5).
Regarding claim 12, Kawasaki discloses that the image acquisition unit (Figs. 1-5, elements 3b and 6, together) acquires, below the sample (Figs. 1-5, element 10), an image of transmitted light that has passed through the sample (Figs. 1-5, element 10).
Lanni discloses illumination light emitted from the light source unit being reflected at an inner surface of a top plate of the container disposed above the sample (Figs. 6-7).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 17 of Takahashi (US 10,281,704) in view of Kawasaki (JP 2006/174764) and Sieckmann (GB 2512793). 
Regarding claim 1, Takahashi discloses a culture observation system (claim 1) comprising: an observation device (claim 1) that is used to observe a sample in a culture container (claim 7); wherein the observation device includes: a light source unit for emitting illumination light (claim 1) from below the sample to thereabove (claim 17), said sample being accommodated in the container formed of an optically transparent material (claim 7); and an image acquisition unit (claim 1) for acquiring, below the sample (claim 17), an image of transmitted light that has passed through the sample as a result of the illumination light emitted from the light source unit being reflected above the sample (claim 17), wherein the image acquisition unit includes an objective lens (claim 1) for collecting transmitted light that has passed through the sample (claim 1), and wherein the light source unit emits illumination light from radially outward of the objective lens (claim 1) to above the sample (claim 17).
Takahashi does not disclose the claim limitations “an observation device that is disposed in an incubator”, “a station server that is disposed outside the incubator”, a station server “that transmits and receives information to and from the observation device” and “a terminal for transmitting and receiving information to and from the station server” in Takahashi’s claims.

In the analogous art of light microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of Takahashi with the incubator of Kawasaki in order to observe cells while they are in an incubator without environmental disturbances.
Takahashi in view of Kawasaki does not disclose a terminal for transmitting and receiving information to and from the station server.
Sieckmann discloses a terminal for transmitting and receiving information (claim 25).
In the analogous art of microscopes that convey information wirelessly, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of Kawasaki with the terminal of Sieckmann	in order to control the observation device wirelessly and obtain data from the microscope, as well as to be able to communicate and exchange data as needed with other people (Sieckmann, page 1).
Regarding the functional limitation, “[a station server] that transmits and receives information to and from the observation device”, Takahashi in view of Kawasaki and Sieckmann discloses all claimed structural limitations. The intended use of or manner 
Regarding the functional limitation “a terminal for transmitting and receiving information to and from the station server”, Takahashi in view of Kawasaki and Sieckmann discloses all claimed structural limitations. The intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 19 of copending Application No. 16/366,682 (Mochizuki) in view of in view of Kawasaki (JP 2006/174764), Sieckmann (GB 2512793), and Yamamoto (US 2014/0126049). This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, Mochizuki discloses a culture observation system comprising: an observation device (claim 1) that is used to observe a sample (claim 1) in a culture container (claim 1); wherein the observation device includes (claim 1): a light source unit (claim 1) for emitting illumination light from below the sample to thereabove (claim 1), said sample being accommodated in the container (claim 1) formed of an optically transparent material (claim 19); and an image acquisition unit (claim 1, “camera”) for acquiring, below the sample (claim 1), an image of transmitted light that has passed through the sample (claim 1, “camera”) as a result of the illumination light emitted from the light source unit being reflected (claim 15) above the sample (claim 1), wherein the image acquisition unit (claim 1, “camera”) includes an objective lens (claim 1) for collecting transmitted light that has passed through the sample (claim 1), 
	Mochizuki does not disclose an observation device that is disposed in an incubator; a station server that is disposed outside the incubator and that transmits and receives information to and from the observation device; and a terminal for transmitting and receiving information to and from the station server.
Kawasaki discloses an observation device (Figs. 1-5) that is disposed in an incubator (Figs. 1-5), and a station server (paragraph [0027], “personal computer”) that is disposed outside (Figs. 1-5, element 7) the incubator (Figs. 1-5, element 1).
In the analogous art of light microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of Takahashi with the incubator of Kawasaki in order to observe cells while they are in an incubator without environmental disturbances.
Mochizuki in view of Kawasaki does not disclose a terminal for transmitting and receiving information to and from the station server.
Sieckmann discloses a terminal for transmitting and receiving information (claim 25).
In the analogous art of microscopes that convey information wirelessly, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of Kawasaki with the terminal of Sieckmann	in order to control the observation device 
Assuming arguendo that Mochizuki does not disclose the light source unit emits illumination light from radially outward of the objective lens to above the sample, Yamamoto discloses wherein the light source unit (Fig. 4, element 26) emits illumination light from radially outward (Fig. 4, elements 26a) of the objective lens (Fig. 1, element 60).
In the analogous art of brightfield and darkfield lighting in microscopes, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of Mochizuki with the light source of Yamamoto in order to provide a darkfield light source (Yamamoto, paragraph [0033]).
Regarding the functional limitation, “[a station server] that transmits and receives information to and from the observation device”, Mochizuki in view of Kawasaki, Sieckmann, and Yamamoto discloses all claimed structural limitations. The intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding the functional limitation “a terminal for transmitting and receiving information to and from the station server”, Mochizuki in view of Kawasaki, Sieckmann, and Yamamoto discloses all claimed structural limitations. The intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of Hirata (US 10,877,256) in view of Kawasaki (JP 2006/174764), Sieckmann (GB 2512793), and Yamamoto (US 2014/0126049).
Regarding claim 1, Hirata discloses a culture observation system comprising: an observation device (claim 1) that is used to observe a sample (claim 1) in a culture container (claim 8); wherein the observation device (claim 1) includes: a light source unit (claim 1) for emitting illumination light from below the sample to thereabove (claim 1), said sample (claim 1) being accommodated in the container (claim 8) formed of an optically transparent material (claim 8); and an image acquisition unit (claim 1) for acquiring, below the sample (claim 1), an image of transmitted light that has passed through the sample (claim 1) as a result of the illumination light emitted from the light source unit (claim 1) being reflected above the sample (claim 1), wherein the image acquisition unit (claim 1) includes an objective lens (claim 1, “objective optical system”) for collecting transmitted light that has passed through the sample (claim 1), and wherein the light source unit (claim 1) emits illumination light from radially outward (claim 1 “obliquely upward”) of the objective lens (claim 1) to above the sample (claim 1).
Hirata does not disclose an observation device that is disposed in an incubator; a station server that is disposed outside the incubator and that transmits and receives information to and from the observation device; and, a terminal for transmitting and receiving information to and from the station server.

In the analogous art of light microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of Takahashi with the incubator of Kawasaki in order to observe cells while they are in an incubator without environmental disturbances.
Hirata in view of Kawasaki does not disclose a terminal for transmitting and receiving information to and from the station server.
Sieckmann discloses a terminal for transmitting and receiving information (claim 25).
In the analogous art of microscopes that convey information wirelessly, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of Kawasaki with the terminal of Sieckmann	in order to control the observation device wirelessly and obtain data from the microscope, as well as to be able to communicate and exchange data as needed with other people (Sieckmann, page 1).
Assuming arguendo that Hirata does not disclose the light source unit emits illumination light from radially outward of the objective lens to above the sample, Yamamoto discloses wherein the light source unit (Fig. 4, element 26) emits illumination light from radially outward (Fig. 4, elements 26a) of the objective lens (Fig. 1, element 60).
In the analogous art of brightfield and darkfield lighting in microscopes, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of Hirata with the light source of Yamamoto in order to provide a darkfield light source (Yamamoto, paragraph [0033]).

Regarding the functional limitation, “[a station server] that transmits and receives information to and from the observation device”, Hirata in view of Kawasaki, Sieckmann, and Yamamoto discloses all claimed structural limitations. The intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of Hirata (US 10,914,931) in view of Kawasaki (JP 2006/174764), Sieckmann (GB 2512793), and Yamamoto (US 2014/0126049).
Regarding claim 1, Hirata discloses a culture observation system comprising: an observation device (claim 1) that is used to observe a sample (claim 1), wherein the observation device (claim 1) includes: a light source unit (claim 8) for emitting illumination light from below the sample to thereabove (claim 1); and an image acquisition unit (claim 1) for acquiring, below the sample (claim 1), an image of transmitted light that has passed through the sample (claim 1) as a result of the illumination light emitted from the light source unit (claim 8) being reflected above the sample (claim 1), wherein the image acquisition unit (claim 1) includes an objective 
Hirata does not disclose an observation device that is disposed in an incubator; a sample in a culture container; a station server that is disposed outside the incubator and that transmits and receives information to and from the observation device; a terminal for transmitting and receiving information to and from the station server; and the sample being accommodated in the container formed of an optically transparent material.
Kawasaki discloses an observation device (Figs. 1-5) that is disposed in an incubator (Figs. 1-5); a station server (paragraph [0027], “personal computer”) that is disposed outside (Figs. 1-5, element 7) the incubator (Figs. 1-5, element 1); a sample in a culture container (paragraph [0029], “petri dish”); and the sample being accommodated in the container formed of an optically transparent material (paragraph [0029], light is transmitted through the container to the specimen, to the reflecting member, and then follows the reverse optical path).
In the analogous art of light microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of Takahashi with the incubator of Kawasaki in order to observe cells while they are in an incubator without environmental disturbances.
Assuming arguendo that Kawasaki does not disclose that the sample being accommodated in the container [where the container is] formed of an optically transparent material, it would have been obvious to one skilled in the art before the effective filing date to modify container of Kawasaki with an optically transparent material, such as a transparent plastic, in order to image the specimen inside.
Hirata in view of Kawasaki does not disclose a terminal for transmitting and receiving information to and from the station server.
Sieckmann discloses a terminal for transmitting and receiving information (claim 25).
In the analogous art of microscopes that convey information wirelessly, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of Kawasaki with the terminal of Sieckmann	in order to control the observation device wirelessly and obtain data from the microscope, as well as to be able to communicate and exchange data as needed with other people (Sieckmann, page 1).
Assuming arguendo that Hirata does not disclose the light source unit emits illumination light from radially outward of the objective lens to above the sample, Yamamoto discloses wherein the light source unit (Fig. 4, element 26) emits illumination light from radially outward (Fig. 4, elements 26a) of the objective lens (Fig. 1, element 60).
In the analogous art of brightfield and darkfield lighting in microscopes, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of Hirata with the light source of Yamamoto in order to provide a darkfield light source (Yamamoto, paragraph [0033]).
Regarding the functional limitation, “[a station server] that transmits and receives information to and from the observation device”, Hirata in view of Kawasaki, Sieckmann, and Yamamoto discloses all claimed structural limitations. The intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding the functional limitation “a terminal for transmitting and receiving information to and from the station server”, Hirata in view of Kawasaki, Sieckmann, and Yamamoto discloses all claimed structural limitations. The intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/689,671 (Hirata) in view of in view of Kawasaki (JP 2006/174764), Sieckmann (GB 2512793), and Yamamoto (US 2014/0126049). This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, Hirata discloses a culture observation system comprising: an observation device (claim 1) that is used to observe a sample (claim 1); wherein the observation device (claim 1) includes: a light source unit (claim 1) for emitting illumination light from below the sample to thereabove (claim 1), and an image acquisition unit for acquiring (claim 1, “objective optical system”), below the sample (claim 1), an image of transmitted light that has 
	Hirata does not disclose an observation device that is disposed in an incubator; a sample in a culture container; a station server that is disposed outside the incubator and that transmits and receives information to and from the observation device; a terminal for transmitting and receiving information to and from the station server; and said sample being accommodated in the container formed of an optically transparent material.
Kawasaki discloses an observation device (Figs. 1-5) that is disposed in an incubator (Figs. 1-5); a station server (paragraph [0027], “personal computer”) that is disposed outside (Figs. 1-5, element 7) the incubator (Figs. 1-5, element 1); a sample in a culture container (paragraph [0029], “petri dish”); and the sample being accommodated in the container formed of an optically transparent material (paragraph [0029], light is transmitted through the container to the specimen, to the reflecting member, and then follows the reverse optical path).
In the analogous art of light microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of Takahashi with the incubator of Kawasaki in order to observe cells while they are in an incubator without environmental disturbances.
Assuming arguendo that Kawasaki does not disclose that the sample being accommodated in the container [where the container is] formed of an optically transparent material, it would have been obvious to one skilled in the art before the effective filing date to modify container of Kawasaki with an optically transparent material, such as a transparent plastic, in order to image the specimen inside.
Hirata in view of Kawasaki does not disclose a terminal for transmitting and receiving information to and from the station server.
Sieckmann discloses a terminal for transmitting and receiving information (claim 25).
In the analogous art of microscopes that convey information wirelessly, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of Kawasaki with the terminal of Sieckmann	in order to control the observation device wirelessly and obtain data from the microscope, as well as to be able to communicate and exchange data as needed with other people (Sieckmann, page 1).
Assuming arguendo that Hirata does not disclose the light source unit emits illumination light from radially outward of the objective lens to above the sample, Yamamoto discloses wherein the light source unit (Fig. 4, element 26) emits illumination light from radially outward (Fig. 4, elements 26a) of the objective lens (Fig. 1, element 60).

Regarding the functional limitation “a terminal for transmitting and receiving information to and from the station server”, Hirata in view of Kawasaki, Sieckmann, and Yamamoto discloses all claimed structural limitations. The intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not, in fact, been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807.  The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        


/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799